[LETTERHEAD OF PROVIDENT FINANCIAL HOLDINGS, INC.] March 9, 2015 Mr. John P. Nolan Senior Assistant Chief Accountant Division of Corporate Finance United States Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Provident Financial Holdings, Inc. Form 10-K for Fiscal Year Ended June 30, 2014 Filed September 15, 2014 File No. 000-28304 Dear Mr. Nolan: We have reviewed the comments in your letter dated February 26, 2015, with respect to Provident Financial Holdings, Inc. (“Provident” or “the Company” or “we” or “us”) and its Form 10-K for the fiscal year ended June 30, 2014.Please find our responses below.For your convenience, we have included a copy of each of your comments (in bold) immediately preceding our response. Form 10-K filed for the Period Ended June 30, 2014 (“Form 10-K”) Notes to Consolidated Financial Statements Note 3.Loans Held for Investment, Page 106. 1. Please revise future filings to disclose the allowance for loan losses roll forward by portfolio segment. Refer to ASC 310-10-50-11B.c for guidance and provide us your planned disclosure in your response. Response: See the response to Comment 2 below which will also satisfy this comment. 2. Please revise future filings to disclose both the balance of your allowance for loan losses and your recorded investment in financing receivables by impairment method (e.g. collectively evaluated, individually evaluated) for each loan portfolio segment. Refer to ASC 310-10-50-11B(g) and (h), ASC 310-10-50-11C, and the example disclosure in ASC 310-10-55-7 for guidance and provide us your planned disclosure in response. Mr. John P. Nolan March 9, 2015 Page 2 Response: In future filings, we will replace the first table on Page 108 of the Form 10-K with a roll forward disclosure summarizing the allowance for loan losses by portfolio segment and the balance of the allowance for loan losses by impairment method (e.g. collectively evaluated, individually evaluated) for each loan portfolio segment (see proposed disclosure below). The following tables summarize the Company’s allowance for loan and lease losses and recorded investment in gross loans, by portfolio type, at the dates and for the periods indicated. Year Ended June 30, 2015 (In Thousands) Single-family Multi-family Commercial Real Estate Construction Other Mortgage Commercial Business Consumer Total Allowance at beginning of period $XXX $XXX $XXX $XXX $XXX $XXX $XXX $XXX (Recovery) Provision for loan losses XXX XXX XXX XXX XXX XXX XXX XXX Recoveries XXX XXX XXX XXX XXX XXX XXX XXX Charge-offs XXX XXX XXX XXX XXX XXX XXX XXX Allowance for loan losses, end of period $XXX $XXX $XXX $XXX $XXX $XXX $XXX $XXX Individually evaluated for impairment $XXX $XXX $XXX $XXX $XXX $XXX $XXX $XXX Collectively evaluated for impairment XXX XXX XXX XXX XXX XXX XXX XXX Allowance for loan losses, end of period $XXX $XXX $XXX $XXX $XXX $XXX $XXX $XXX Individually evaluated for impairment $XXX $XXX $XXX $XXX $XXX $XXX $XXX $XXX Collectively evaluated for impairment XXX XXX XXX XXX XXX XXX XXX XXX Total loans held for investment, gross $XXX $XXX $XXX $XXX $XXX $XXX $XXX $XXX Year Ended June 30, 2014 (In Thousands) Single-family Multi-family Commercial Real Estate Construction Other Mortgage Commercial Business Consumer Total Allowance at beginning of period $XXX $XXX $XXX $XXX $XXX $XXX $XXX $XXX (Recovery) Provision for loan losses XXX XXX XXX XXX XXX XXX XXX XXX Recoveries XXX XXX XXX XXX XXX XXX XXX XXX Charge-offs XXX XXX XXX XXX XXX XXX XXX XXX Allowance for loan losses, end of period $XXX $XXX $XXX $XXX $XXX $XXX $XXX $XXX Individually evaluated for impairment $XXX $XXX $XXX $XXX $XXX $XXX $XXX $XXX Collectively evaluated for impairment XXX XXX XXX XXX XXX XXX XXX XXX Allowance for loan losses, end of period $XXX $XXX $XXX $XXX $XXX $XXX $XXX $XXX Individually evaluated for impairment $XXX $XXX $XXX $XXX $XXX $XXX $XXX $XXX Collectively evaluated for impairment XXX XXX XXX XXX XXX XXX XXX XXX Total loans held for investment, gross $XXX $XXX $XXX $XXX $XXX $XXX $XXX $XXX 3. Please revise future filings to include all of the disclosure requirements of ASC 310-10-50-14A through 20 related to impaired loans and provide us your planned disclosure in your response. Response: In future filings, we will revise the table on Page 109 and the first table on Page 110 of the Form 10-K with the disclosure requirements of ASC 310-10-50-14A through 20 (see proposed disclosure below). Mr. John P. Nolan March 9, 2015 Page 3 The following tables identify the Company’s total recorded investment in non-performing loans by type at the dates and for the periods indicated. Generally, a loan is placed on nonaccrual status when it becomes 90 days past due as to principal or interest or if the loan is deemed impaired, after considering economic and business conditions and collection efforts, where the borrower’s financial condition is such that collection of the contractual principal or interest on the loan is doubtful. In addition, interest income is not recognized on any loan where management has determined that collection is not reasonably assured. A non-performing loan may be restored to accrual status when delinquent principal and interest payments are brought current and future monthly principal and interest payments are expected to be collected. At or For the Year Ended June 30, 2015 Unpaid Net Average Interest Principal Related Recorded Recorded Recorded Income (In Thousands) Balance Charge-offs Investment Allowance Investment Investment Recognized Mortgage Loans Single-family With a related allowance $XXX $XXX $XXX $XXX $XXX $XXX $XXX Without a related allowance XXX XXX XXX XXX XXX XXX XXX Total single-family XXX XXX XXX XXX XXX XXX XXX Multi-family With a related allowance XXX XXX XXX XXX XXX XXX XXX Without a related allowance XXX XXX XXX XXX XXX XXX XXX Total multi-family XXX XXX XXX XXX XXX XXX XXX Commercial real estate With a related allowance XXX XXX XXX XXX XXX XXX XXX Without a related allowance XXX XXX XXX XXX XXX XXX XXX Total commercial real estate XXX XXX XXX XXX XXX XXX XXX Commercial business loans With a related allowance XXX XXX XXX XXX XXX XXX XXX Without a related allowance XXX XXX XXX XXX XXX XXX XXX Total commercial business loans XXX XXX XXX XXX XXX XXX XXX Total non-performing loans XXX XXX XXX XXX XXX XXX XXX Mr. John P. Nolan March 9, 2015 Page 4 At or For the Year Ended June 30, 2014 Unpaid Net Average Interest Principal Related Recorded Recorded Recorded Income (In Thousands) Balance Charge-offs Investment Allowance Investment Investment Recognized Mortgage Loans Single-family With a related allowance $XXX $XXX $XXX $XXX $XXX $XXX $XXX Without a related allowance XXX XXX XXX XXX XXX XXX XXX Total single-family XXX XXX XXX XXX XXX XXX XXX Multi-family With a related allowance $XXX $XXX $XXX $XXX $XXX $XXX $XXX Without a related allowance XXX XXX XXX XXX XXX XXX XXX Total multi-family XXX XXX XXX XXX XXX XXX XXX Commercial real estate With a related allowance $XXX $XXX $XXX $XXX $XXX $XXX $XXX Without a related allowance XXX XXX XXX XXX XXX XXX XXX Total commercial real estate XXX XXX XXX XXX XXX XXX XXX Commercial business loans With a related allowance $XXX $XXX $XXX $XXX $XXX $XXX $XXX Without a related allowance XXX XXX XXX XXX XXX XXX XXX Total commercial business loans XXX XXX XXX XXX XXX XXX XXX Total non-performing loans XXX XXX XXX XXX XXX XXX XXX 4. Please revise future filings to include all of the disclosure requirements of ASC 310-10-50-28 through 30 related to credit quality information and provide us your planned disclosure in your response. Response: In future filings, we will provide additional disclosure describing how we assess and monitor loan credit quality, as noted below. The Company has developed an internal loan grading system to evaluate and quantify Provident Bank’s (“Bank”) loans held for investment portfolio with respect to quality and risk.Management continually evaluates the credit quality of the Company’s loan portfolio and conducts a quarterly review of the adequacy of the allowance for loan losses using quantitative and qualitative methods. We have adopted an internal risk rating policy in which each loan is rated for credit quality with a rating of pass, special mention, substandard, doubtful or loss.The two primary components that are used during the loan review process to determine the proper allowance levels are individually evaluated allowances and collectively evaluated allowances. Quantitative loan loss factors are developed by determining the historical loss experience, expected future cash flows, discount rates and collateral fair values, among others. Qualitative loan loss factors are developed by assessing general economic indicators such as Gross Domestic Product, Retail Sales, Unemployment Rates, Employment Growth, California Home Sales and Median California Home Prices.The Company assigns individual factors for the quantitative and qualitative methods for each loan category and each internal risk rating.Classified loans are determined based on the following criteria: history of loan delinquency, collateral deficiency and other matters which indicate that the loan may not perform according to its contractual loan terms. Mr. John P. Nolan March 9, 2015 Page 5 We categorize all of our loans held for investment into risk categories based on relevant information about the ability of the borrower to service their debt such as current financial information, historical payment experience, credit documentation, public information, and current economic trends, among other factors. A description of the general characteristics of the risk grades is as follows: ●
